THE THIRTEENTH COURT OF APPEALS

                                   13-14-00115-CV


      Nikki Paige Araguz, Claimant/Beneficiary of Thomas T. Araguz, III, Deceased
                                           v.
City of Wharton, Self-Insured Carrier; Heather Delgado, as Parent and Natural Guardian
                   of Tyler Araguz and Trevor Araguz, minor children


                                  On Appeal from the
                    329th District Court of Wharton County, Texas
                                Trial Cause No. 45,934


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.



March 13, 2014